Citation Nr: 0638159	
Decision Date: 12/08/06    Archive Date: 12/19/06	

DOCKET NO.  00-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression and/or an anxiety disorder. 

2.  Entitlement to service connection for a schizoid 
personality disorder. 

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to service connection for a chronic skin 
disorder, including as the residual of exposure to Agent 
Orange. 

5.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass grafting, with 
hypertension, including as the residual of exposure to Agent 
Orange. 

6.  Entitlement to service connection for a chronic lung 
disorder, including as the residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972, with service in the Republic of Vietnam from September 
1970 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 1999 and June 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In a rating decision of November 1983, the RO denied 
entitlement to service connection for depression with a 
schizoid personality disorder, as well as for a chronic skin 
disorder.  However, upon review of the record, it would 
appear that the veteran was never informed of that denial of 
benefits.  

In a subsequent rating decision of July 1995, of which the 
veteran was notified that same month, the RO denied 
entitlement to service connection for major depression and an 
anxiety disorder.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since the time of 
the July 1995 decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO continued 
its denial of service connection for the disabilities at 
issue, and the current appeal ensued.  




For reasons which will become apparent, the issue of whether 
new and material evidence has been submitted sufficient to 
reopen a claim for service connection for depression and/or 
an anxiety disorder is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  A schizoid personality disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

2.  A schizoid personality disorder is not an appropriate 
subject for a potential grant of service connection under the 
applicable laws and regulations.  

3.  The evidence of record does not support a diagnosis of 
post-traumatic stress disorder related to service.  

4.  A chronic skin disorder is not shown to have been present 
in service, or at any time thereafter.

5.  Coronary artery disease, status post coronary artery 
bypass grafting, with hypertension, is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service, including exposure to 
Agent Orange.

6.  A chronic lung disorder is not shown to have been present 
in service, or at any time thereafter.



CONCLUSIONS OF LAW

1.  A schizoid personality disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

3.  A chronic skin disorder, claimed as the residual of 
exposure to Agent Orange, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  Coronary artery disease, status post coronary artery 
bypass grafting, with hypertension, claimed as the residual 
of exposure to Agent Orange, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

5.  A chronic lung disorder, claimed as a residual of 
exposure to Agent Orange, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of July 2001, February 
2005, July 2005, March 2006, and May 2006, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection, 
as well as what information and evidence should be submitted 
by him, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession pertaining to his 
claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, as well as 
VA and private inpatient and outpatient treatment records and 
examination reports, and statements of a number of the 
veteran's associates.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra.; see also  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

In reaching its determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; service medical and personnel records; VA 
medical records and examination reports; private medical 
records and examination reports; and various statements of 
the veteran's associates.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. (2000), and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for post-
traumatic stress disorder and a schizoid personality 
disorder.  Service connection is additionally requested for 
cardiovascular disease, including hypertension, a skin 
disorder, and a lung (respiratory) disorder, claimed as the 
residual of exposure to Agent Orange.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Moreover, where 
a veteran served ninety (90) days or more during a period of 
war, and cardiovascular disease, including coronary artery 
disease and hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
diseases [including chloracne or other acneiform disease 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)] shall be service connected, even though there 
is no record of such disease during service, if they have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneiform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2005).  For purposes 
of this section, the term "herbicide agent" means a chemical 
or an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2005).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In the present case, service medical records are negative for 
the presence of a schizoid personality disorder or post-
traumatic stress disorder, as well as for chronic skin, 
cardiovascular, or respiratory disorders.  At the time of a 
service separation examination in April 1972, the veteran's 
skin, cardiovascular (including heart), and respiratory 
systems were within normal limits, as was a psychiatric 
evaluation.  Significantly, on VA general medical examination 
in September 1972, the veteran's skin, cardiovascular system, 
and respiratory systems were described as normal.  Moreover, 
on subsequent VA examination in August 1983, the veteran's 
heart displayed a regular rate and rhythm, with no murmurs.  
The veteran's lungs were normal to auscultation and 
percussion, and extension was both normal and equal.  At the 
time of examination, the veteran's skin was described as 
displaying "no abnormalities."  

The earliest clinical indication of the presence of a 
psychiatric disorder is revealed by a VA psychiatric 
examination dated in August 1983, more than 10 years 
following the veteran's discharge from service, at which time 
the veteran received a pertinent diagnosis of schizoid 
personality disorder.  Significantly, at no time has the 
veteran's personality disorder been attributed to any 
incident or incidents of his period of active military 
service.  Moreover, such a disability is not an appropriate 
subject for a grant of service connection under the 
applicable laws and regulations.  See 38 C.F.R. § 3.303(c) 
(2005).  

Cardiovascular disease, including coronary artery disease and 
hypertension, was first noted no earlier than 1993, many 
years following the veteran's discharge from service.  
Moreover, at no time has the veteran's coronary artery 
disease or hypertension been attributed to any incident of 
his period of active service.  Such disability, it should be 
noted, is not one for which service connection might be 
granted on a presumptive basis based on exposure to Agent 
Orange.  

The veteran argues that he currently suffers from chronic 
skin and lung (respiratory) disabilities which had their 
origin during his period of active military service.  
However, to date, it has yet to be demonstrated that the 
veteran suffers from chronic skin or respiratory disorders of 
any kind.  While in February 1999, during the course of VA 
outpatient treatment, there was noted the presence of a 
minimal basilar consolidation most likely representing 
atelectasis, as of the time of subsequent outpatient 
treatment in December 1999, the veteran's lungs and pleural 
surfaces were clear.  Moreover, while in January 2002, there 
was noted an outbreak of acne on the veteran's face and upper 
chest, that episode was acute and transitory in nature, 
apparently the result of prednisone prescribed for an 
unrelated disability.  

Turning to the issue of service connection for post-traumatic 
stress disorder, the Board notes that, while in service, the 
veteran apparently served as a loader/heavy equipment 
operator.  Awards and commendations given the veteran include 
the National Defense Service Medal, the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal with 60 Device, 
and the Army Commendation Medal with Four Overseas Bars.  

As noted above, service medical records are negative for 
evidence of a post-traumatic stress disorder.  In point of 
fact, the earliest clinical indication of the potential 
presence of a post-traumatic stress disorder is revealed by 
records dated many years following the veteran's discharge 
from service.  While in June 2005, a private psychologist 
offered her opinion that the veteran suffered from "severe 
and chronic" post-traumatic stress disorder (as well as a 
recurrent and severe major depressive disorder), that opinion 
was clearly based exclusively on history provided by the 
veteran, rather than any medical findings by a physician.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  

As noted above, to succeed on a claim of service connection 
for post-traumatic stress disorder, there must be 
demonstrated not only the existence of that disability, but a 
link, established by medical evidence, between current 
symptomatology and an inservice stressor.  Moreover, if the 
stressor in question is not combat-related, the veteran's lay 
testimony regarding the alleged stressor is insufficient, 
absent corroborating credible evidence, to establish service 
connection.

In the case at hand, despite repeated attempts on the part of 
the RO, the veteran has failed to furnish information of a 
specificity such that his claimed inservice stressors might 
be verified.  Based on the aforementioned, and, in 
particular, the lack of any verified inservice stressor, the 
Board is compelled to conclude that the veteran does not, in 
fact, currently suffer from a post-traumatic stress disorder 
of service origin.  

The Board has taken into consideration the veteran's 
contentions regarding the nature and etiology of the 
disabilities at issue.  However, following a full review of 
the pertinent evidence of record, the Board is unable to 
reasonably associate any of those disabilities with an 
incident or incidents of the veteran's period of active 
military service.  Consequently, service connection must be 
denied.


ORDER

Service connection for a schizoid personality disorder is 
denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a chronic skin disorder, including as 
the residual of exposure to Agent Orange, is denied.

Service connection for coronary artery disease, status post 
coronary artery bypass grafting, with hypertension, including 
as the residual of exposure to Agent Orange, is denied.

Service connection for a chronic lung disorder, including as 
the residual of exposure to Agent Orange, is denied.  


REMAND

In addition to the above, the veteran in this case seeks to 
demonstrate that he has submitted new and material evidence 
sufficient to reopen his previously-denied claim for service 
connection for depression and/or an anxiety disorder.  
However, review of the record fails to document that the 
veteran was ever provided with VCAA complying notice with 
respect to his claim.  More specifically, during the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information necessary to reopen a previously denied claim, as 
well as the evidence and information necessary to establish 
his entitlement to the underlying claim for the benefit 
sought, i.e., service connection.  In that case, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection which 
were found insufficient in the previous denial.  

The Board observes that, while in various correspondence, the 
veteran was provided with a basic description of the 
requirements for service connection, he has yet to be 
provided with notice which fully complies with the newly-
specified criteria regarding new and material evidence noted 
in Kent, supra (i.e., the type of evidence which would be new 
and material based on the reasons for the prior denial).  
Such notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
depression and/or an anxiety disorder.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:  

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen his previously denied claim for 
service connection for depression and/or 
an anxiety disorder, and which notifies 
him of the evidence and information 
necessary to establish his entitlement to 
the underlying claim for benefits, that 
is, service connection.  The veteran 
should additionally be advised of what 
constitutes new and material evidence 
sufficient to reopen a previously denied 
claim in the context of evidence of 
record at the time that the prior claim 
was finally denied.  Finally, the veteran 
should be advised of what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection which were found insufficient 
at the time of the previous denial, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted 
sufficient to reopen a previously-denied 
claim for service connection for 
depression and an anxiety disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance to the 
most recent SSOC in March 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


